06/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0220


                                     DA 20-0220
                                  _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                           ORDER

PAUL RUSSELL SMITH,

            Defendant and Appellant.
                                _________________

       Counsel for Appellant Paul Russell Smith moves the Court to withdraw as counsel
and for appointment of counsel from the Appellate Defender Division. Counsel states
that his Attorney-Client Fee Agreement with Smith only provided for representation of
Smith until final judgment, and that Smith is currently incarcerated and indigent.
       IT IS THEREFORE ORDERED that the motion to withdraw as counsel is
GRANTED.
       IT IS FURTHER ORDERED that the motion for appointment of counsel is
GRANTED. The Appellate Defender Division shall have thirty (30) days from the date
of this Order within which to file either a Notice of Appearance or a motion to rescind
this Order appointing counsel. In the event Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order any additional transcripts if they
have not been already ordered.
       The Clerk is directed to provide a copy of this Order to counsel of record, to the
Appellate Defender Division, and to Paul Russell Smith personally.




                                                                              Electronically signed by:
                                                                                  Laurie McKinnon
                                                                         Justice, Montana Supreme Court
                                                                                    June 4 2020